IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JEROME MOUZON,                         : No. 173 EM 2014
                                       :
                    Petitioner         :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS                  :
PHILADELPHIA COUNTY,                   :
                                       :
                    Respondent


                                    ORDER



PER CURIAM

      AND NOW, this 12th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.